DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rostami (US 2017/0290645).
Rostami shows a surgically implanted device for use in a mouth having an alveolar bone, wherein the surgically implanted device reinforces the alveolar bone around a tooth position, said device comprising: a structure of bone-integratable material defining a single hole and interdental regions on opposite sides of said hole (Fig. 1C), wherein said single hole aligns with said tooth position when attached to said alveolar bone (Fig. 1C), wherein said single hole is large enough to enable a real or artificial tooth to pass there through (receives implant 104 therethrough).  With respect to claim 9, wherein said structure is solid (Fig. 1C).  With respect to claim 10, wherein said structure is segmented into small modules that are individually attached to said alveolar bone, wherein said small modules together define said single hole (front and back portions may be considered modules that are each attached separately by their respective anchor screw holes).  With respect to claim 11, wherein said single hole is threaded (as seen at upper portion of Fig. 12G; see also [0059] and known alternative use discussed in [0007]).  With respect to claim 12, wherein said structure is a stratified structure having stacked layers that can be selectively added or removed to adjust size (layers surrounding implant head such as shown in Fig. 12G in particular, or alternatively layers of 13A-H).  With respect to claim 13, further including flap extensions that can be selectively attached to said structure, wherein said flap extensions extend over extended areas of said alveolar bone when said structure is attached to said alveolar bone (Fig. 8 or 9 for instance show attachment of additional flaps in formation of the device).
Apparatus claims 14-15 are rejected similarly to the above and wherein multiple holes may be provided (Fig. 11 or 13H for instance).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The newly amended language has been addressed with the Rostami reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772